DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse. Accordingly, claims 1-11 are been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Cha on 07/11/2022.

The application has been amended as follows: 

Claim 14
Claim 14 has been amended to recite:
14.	(Currently Amended) The nuclear fuel pellet according to claim 12, wherein a ratio between average width to thickness of the thermally conductive plate-shaped metal powders is 10:300.

Claim 15
Claim 15 has been amended to recite:

15.	(Currently Amended) The nuclear fuel pellet according to claim 12, wherein the thermally conductive plate-shaped metal powders have an average width of 1 µm to 900 µm. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: KR Patent No. 101652729 (“Kim”) is the closest prior art of record. However, Kim teaches away from the claimed thermally conductive plate-shaped metal powder thickness recited in claim 12. Further, the prior art does not teach or suggest a plate-shaped metal powder having the claimed thickness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K./Examiner, Art Unit 3646        


                                                                                            /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646